DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Ref. #806 to describe both “initial time” & “ramp-up period”; &
The specification uses both Ref. #802 & 806 to describe the “initial time”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Appelquist et al., US #US4117294
[Appelquist ('294)]

-
Niklasson et al., US #US2011/0114633
[Niklasson ('633)]

-
Payne, US #US4473732
[Payne ('332)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-16 & 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Niklasson ('633).
In Re Claims 1-7, 10-16 & 18-20, Niklasson ('633) discloses:
Cl. 1: A cooking instrument (Oven #100) comprising:
a cooking chamber (Cavity #150);
a heating system including at least a tunable heating element capable of emitting wireless energy into the cooking chamber (At least Para. 60: Microwave Source #110 comprising Magnetron #112 & Solid-State Microwave Generator (SSMG) #114; Para. 8: SSMG’s are “tunable signal sources”); and
a control system (Controller #180) configured to:
determine a food substance or a food cooking recipe (Para. 68: Microwave Generator 110 feeds microwaves generated by SSMG #114 to the Cavity 150 for sensing presence &/or determining the nature of a load arranged in Cavity #150; Controller #180 includes Processor #185 for analyzing the measured signal received Controller #180; Para. 34: Upon determining the nature of the load, Controller #180 adjusts one or more of a set of parameters for controlling operation of Oven #100; Para. 29, The load reference signal data set can include a reference corresponding to a substantially empty cavity (i.e. no load present therein) and references corresponding to loads comprised of different foodstuffs, fluids, liquids, etc., as well as the nature thereof, e.g., frozen or thawed),
generate, based on an identity of the food substance or the food cooking recipe, a heating sequence to drive the heating system (Para. 34: In response to the determined nature of the load, Controller #180 adjusts one or more of a set of parameters for controlling operation of Oven #100; Para. 81: When a load is sensed, Magnetron #112 is activated for heating the load; Initial Step 302: Both the presence & nature of the load may be determined, Magnetron #112 is then operated in accordance with the nature of the load; Parameters including duration of the operation cycle and duty cycle of the magnetron are adjusted accordingly. Further, as described in the foregoing, the SSMG may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle), wherein the heating sequence includes an instruction to adjust a spectral power distribution of the emitted wireless energy based on a trigger event (Para. 53, 63, 81, 87: SSMG #114 may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle); Para. 21: Since the SSMG-based load sensing can be performed during an ongoing heating cycle, adaptive operation of the microwave oven with respect to the state or condition of the load may be enabled; The heating cycle of the microwave oven can be adjusted, for example, when the load thaws or boils. Thus, the present invention enables the detection of the readiness of the load and can therefore avoid overheating of the load; therefore the triggering event as a sensor event indicating the load to avoid overheating of the load; Parameters may comprise one or more of frequency, phase and power of the magnetron, and the duty cycle and heating cycle timing parameters of the microwave oven; paragraph 16, the magnetron is switched off because less than full power has been selected for the heating cycle; therefore adjusting the spectral power distribution of the heating elements, feeding ports 120),
detect the trigger event specified by the heating sequence (Para. 21, 81; Method described in Para. 87-106: SSMG #114 may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle); SSMG-based load sensing can be performed during an ongoing heating cycle, & adaptive operation of the microwave oven with respect to the state or condition of the load may be enabled; The heating cycle of the microwave oven can be adjusted, for example, when the load thaws or boils. Thus, the present invention enables the detection of the readiness of the load and can therefore avoid overheating of the load; therefore, detecting the triggering event as a sensor event indicating the load to avoid overheating of the load, as indicated by the heating sequence), and
responsive to detecting the trigger event, configuring the heating system to adjust the spectral power distribution of the emitted wireless energy from the tunable heating element (Para. 81: SSMG #114 may be activated (step 302} during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle), therefore adjusting the tunable heating element; paragraph 93, The set of parameters may comprise one or more of frequency, phase and power of the magnetron, and the duty cycle and heating cycle timing parameters of the microwave oven; paragraph 16, the magnetron is switched off because less than full power has been selected for the heating cycle; therefore adjusting the spectral power distribution of the heating elements, feeding ports 120, paragraphs 53, 63).
Cl. 14: A method of operating a cooking instrument (Oven #100), comprising:
initiating, at a control system of the cooking instrument (Para. 82-93, 95-106: Controller #180 initiates operation of Oven #100 as shown in Methods #400, 500), a heating sequence to configure a heating system of the cooking instrument (Microwave Source #110 comprising Magnetron #112 & Solid-State Microwave Generator (SSMG) #114);
receiving, at the control system, a timer signal or a sensor signal (At least Para. 18, 33, 63: Controller #180 receives signals from a sensor);
detecting a trigger event from the timer signal or the sensor signal (Para. 21, 81; Method described in Para. 87-106: SSMG #114 may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle); SSMG-based load sensing can be performed during an ongoing heating cycle, & adaptive operation of the microwave oven with respect to the state or condition of the load may be enabled; The heating cycle of the microwave oven can be adjusted, for example, when the load thaws or boils. Thus, the present invention enables the detection of the readiness of the load and can therefore avoid overheating of the load; therefore, detecting the triggering event as a sensor event indicating the load to avoid overheating of the load, as indicated by the heating sequence);
responsive to detecting the trigger event, dynamically determining a control signal corresponding to at least one spectra-tunable heating element of the heating system (Para. 81: SSMG #114 may be activated (step 302} during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle), therefore adjusting the tunable heating element; paragraph 93, The set of parameters may comprise one or more of frequency, phase and power of the magnetron, and the duty cycle and heating cycle timing parameters of the microwave oven; paragraph 16, the magnetron is switched off because less than full power has been selected for the heating cycle; therefore adjusting the spectral power distribution of the heating elements, feeding ports 120, paragraphs 53, 63; Para. 8: SSMG’s are “tunable signal sources”); and
driving the at least one spectra-tunable heating element based on the control signal to adjust a spectral power distribution of wireless energy emitted from the at least one spectra-tunable heating element (Para. 34: In response to the determined nature of the load, Controller #180 adjusts one or more of a set of parameters for controlling operation of Oven #100; Para. 81: When a load is sensed, Magnetron #112 is activated for heating the load; Initial Step 302: Both the presence & nature of the load may be determined, Magnetron #112 is then operated in accordance with the nature of the load; Parameters including duration of the operation cycle and duty cycle of the magnetron are adjusted accordingly. Further, as described in the foregoing, the SSMG may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle).
Cl. 20: A cooking instrument (Oven #100) comprising:
a cooking chamber (Cavity #150);
a heating system including at least a tunable heating element capable of emitting wireless energy into the cooking chamber (At least Para. 60: Microwave Source #110 comprising Magnetron #112 & Solid-State Microwave Generator (SSMG) #114; Para. 8: SSMG’s are “tunable signal sources”); and
a control system (Controller #180) configured to:
determine a food substance or a food cooking recipe (Para. 68: Microwave Generator 110 feeds microwaves generated by SSMG #114 to the Cavity 150 for sensing presence &/or determining the nature of a load arranged in Cavity #150; Controller #180 includes Processor #185 for analyzing the measured signal received Controller #180; Para. 34: Upon determining the nature of the load, Controller #180 adjusts one or more of a set of parameters for controlling operation of Oven #100; Para. 29, The load reference signal data set can include a reference corresponding to a substantially empty cavity (i.e. no load present therein) and references corresponding to loads comprised of different foodstuffs, fluids, liquids, etc., as well as the nature thereof, e.g., frozen or thawed),
generate, based on an identity of the food substance or the food cooking recipe, a heating sequence to drive the heating system, wherein the heating sequence includes an instruction to simultaneously adjust, based on a trigger event detectable by the control system, a plurality of spectral power distributions of wireless waves emitted respectively from the multiple heating elements in the heating system (Para. 34: In response to the determined nature of the load, Controller #180 adjusts one or more of a set of parameters for controlling operation of Oven #100; Para. 81: When a load is sensed, Magnetron #112 is activated for heating the load; Initial Step 302: Both the presence & nature of the load may be determined, Magnetron #112 is then operated in accordance with the nature of the load; Parameters including duration of the operation cycle and duty cycle of the magnetron are adjusted accordingly. Further, as described in the foregoing, the SSMG may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle; Further, Switches #160 simultaneously control power distribution through each associated Feeding Ports #120), wherein the heating sequence includes an instruction to adjust a spectral power distribution of the emitted wireless energy based on a trigger event (Para. 53, 63, 81, 87: SSMG #114 may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle); Para. 21: Since the SSMG-based load sensing can be performed during an ongoing heating cycle, adaptive operation of the microwave oven with respect to the state or condition of the load may be enabled; The heating cycle of the microwave oven can be adjusted, for example, when the load thaws or boils. Thus, the present invention enables the detection of the readiness of the load and can therefore avoid overheating of the load; therefore the triggering event as a sensor event indicating the load to avoid overheating of the load; Parameters may comprise one or more of frequency, phase and power of the magnetron, and the duty cycle and heating cycle timing parameters of the microwave oven; paragraph 16, the magnetron is switched off because less than full power has been selected for the heating cycle; therefore adjusting the spectral power distribution of the heating elements, feeding ports 120),
detect the trigger event specified by the heating sequence (Para. 21, 81; Method described in Para. 87-106: SSMG #114 may be activated (step 302) during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle); SSMG-based load sensing can be performed during an ongoing heating cycle, & adaptive operation of the microwave oven with respect to the state or condition of the load may be enabled; The heating cycle of the microwave oven can be adjusted, for example, when the load thaws or boils. Thus, the present invention enables the detection of the readiness of the load and can therefore avoid overheating of the load; therefore, detecting the triggering event as a sensor event indicating the load to avoid overheating of the load, as indicated by the heating sequence), and
responsive to detecting the trigger event, configure the heating system to adjust the spectral power distribution of the emitted wireless energy from the tunable heating element (Para. 81: SSMG #114 may be activated (step 302} during an ongoing heating cycle to determine the current nature of the load and, as a result, adjust the operating parameters of the magnetron (e.g. the duty cycle), therefore adjusting the tunable heating element; paragraph 93, The set of parameters may comprise one or more of frequency, phase and power of the magnetron, and the duty cycle and heating cycle timing parameters of the microwave oven; paragraph 16, the magnetron is switched off because less than full power has been selected for the heating cycle; therefore adjusting the spectral power distribution of the heating elements, feeding ports 120, paragraphs 53, 63).
Cl. 2, 15: further comprising a power supply, wherein the power supply is adapted to supply electrical power to the tunable heating element as dictated by the control system / wherein the control signal controls power provided to the spectra-tunable heating element (Para. 22, 67, 75: AC power supply, or Mains, provides power to Magnetron #112, which is controlled by Controller #180).
Cl. 3: wherein the control system is configured to adjust the spectral power distribution of the tunable heating element by adjusting a duration that the power supply is supplying power to the tunable heating element (Para. 34, 72: The controller adjusts the duty cycle, i.e. the power distribution).
Cl. 4: further comprising a memory storing a driver parameter associated with the spectral power distribution or at least a characteristic thereof; wherein the control system is configured to adjust the duration based on the driver parameter (At least Para. 21, 34,  68, 87, 103: Control #180 further comprises Memory unit / Storage Medium #186 for storing data, e.g., data generated by Measuring Unit #162, for synchronization of the measurements in relation to, or within, the operation cycle of Microwave Oven #100 & further comprises Clock system #187; A value of the electric signal and the one or more parameters for controlling operation of the Oven #100 are stored in Memory Unit #162 (Step 503); Processing Unit #185 compares the measurement signal with a load reference signal data set, and, based on the comparison, produces an indication of presence and/or nature of the load; The load reference signal data set comprises a plurality of reference signals for typical or known loads; Storing of these reference signals may be implemented in a library or look-up table; therefore the load reference signal data stored in memory as a driving parameter associated with the power distribution, as the signal when detected causes changes to the power distribution, wherein the control system is configured to adjust the duration based on the driver parameter; The nature of the load is determined repeatedly during an ongoing heating cycle of Oven #100 wherein the heating cycle may be adjusted or stopped as the load changes from one state to another state, e.g., from frozen to thawed; The heating cycle is adjusted, e.g., when the load thaws or boils, detecting the readiness of the load & avoid overheating).
Cl. 5: wherein the power supply includes a power switch capable of switching power to the tunable heating element in two or more states (Para. 65, 67; Fig. 4: Controller #180 controls Switches #160 to adjust / tune Heating Element / SSMG #114 of Microwave Source #110).
Cl. 6: wherein the control system is configured to adjust the spectral power distribution of the tunable heating element to a target spectral power distribution by modulating using the power switch (Para. 34, 61, 83, 84, 93: Switches #160 control the power level of Magnetron #112 & the feeding of power through each of Ports #120, i.e. adjusts the power level & distribution).
Cl. 7: wherein the control system is configured to slow the modulating of the power switch when an estimated temperature of the tunable heating element is above a threshold temperature, when the power switch has been in a particular state for more than a threshold duration, or when the power switch has been in a particular state for more than a threshold amount in a preset duration (Para. 14-18: SSMG #114 may be operated at preset time periods during idle periods).
Cl. 10, 12: further comprising a memory storing an association between a target object category in the cooking chamber and a wavelength-specific configuration associated with adjustment of the spectral power distribution (At least Para. 30, 35, 37, 40: Memory / Storage Medium #186, which stores operational parameters for specific food / load items (Para. 37)); and wherein the control system is configured to: determine that the food substance or an intermediary heating medium is in the target object category, and drive, based on the stored association, the heating system according to the wavelength-specific configuration / [Cl. 12] wherein the instruction specifies the trigger event as corresponding to a target spectral power distribution, wherein the instruction includes or references a logic function or a lookup table to identify a wavelength-specific configuration associated with the target spectral power distribution, and wherein the control system is configured to drive, based on the logic function or the lookup table, the heating system according to the wavelength-specific configuration (Also Para. 69, 87, 88, 103, etc.: Operational parameters, including frequency / wavelength of the generated microwaves, duty cycle, etc., corresponding to the preset or user defined parameters stored in Memory #186, the parameters stored in a library or look-up table).
Cl. 11: the trigger event is a time-based event, a user indicated event, a sensor data indicated event, or any combination thereof (Para. 33, 34: A trigger event comprises the detection by Oven #100 of the nature of the load, the heating cycle being adjusted or stopped in response to changes in said nature, e.g. from frozen to thawed).
Cl. 13: wherein the heating system includes multiple tunable heating elements (Multiple Feeding Ports #120), and wherein each of the multiple tunable heating elements is individually tunable to change its emission spectral power distribution independent of others (Each Port #120 is controllable by a respective Switch #160 to control / tube the output of the heating element).
Cl. 16: wherein driving the at least one spectra-tunable heating element includes adjusting a spectral power distribution of wireless energy emitted from only a subset of heating elements in the heating system (As discussed above, each Switch #160 control the power level of Magnetron #112 & the feeding of power through a respective Feed Port #120, indicating that the operation of each individual switch operates a subset of the heating elements / Ports #120).
Cl. 18: wherein adjusting the spectral power distribution includes increasing an output intensity for a first wavelength spectrum while reducing an output intensity for a second wavelength spectrum (The relative cycling / changing the output intensities of the multiple heat sources would, of necessity, be dependent on the sensor readings for the load or loads located within the oven).
Cl. 19: wherein driving the at least one spectra-tunable heating element includes adjusting the spectral power distribution of the wireless energy by selectively turning off or selectively reducing intensity of power supplied to the at least one spectra-tunable heating element in the heating system (As discussed above, the output of each heating output at each Port #120 is individually controlled by a respective Switch #160).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Niklasson ('633) as applied to claim 5 above, in view of Appelquist ('294).
In Re Claim 8, Niklasson ('633) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the power supply or the control system includes a temperature-dependent resistor electronically coupled to the power switch.
Nevertheless, Appelquist ('294) discloses from the same Oven Control field of endeavor as applicant's invention, the use of a temperature dependent resistor (Abstract; Col. 4, Ln. 26-37; Fig. 3: Relays / Switches #S12 & S13 include Temperature Dependent Resistors #R15 & R16, the three components connected across the AC power supply of the associated microwave oven).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to temperature dependent resistor of Appelquist ('294) into the oven control system of Niklasson ('633) for the purpose of preventing short-circuiting of the AC power supply (Col. 4, Ln. 26-37.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Niklasson ('633) as applied to claim 5 above, in view of Payne ('732).
In Re Claim 9, Niklasson ('633) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the power supply or the control system includes a digital power chopper with an adjustable chop rate.
Nevertheless, Payne ('732) discloses from the same Oven Control field of endeavor as applicant's invention, the use of a power chopper (Chopper Circuit #54) on a cooking device (Title, Abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the chopping circuit of Payne ('732) into the system of oven control system of Niklasson ('633) for the purpose of reducing costs, to cause the direction of the current to oscillate at a frequency independent of the load current & varies directly with the amplitude of the power supply (Col. 1, Ln. 57-Col. 2, Ln. 18).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Niklasson ('633) as applied to claim 14 above.
In Re Claim 17, with respect to “wherein the timer signal or the sensor signal is a continuous data stream uninterrupted while the heating system is operating”, Niklasson ('633) is silent on the frequency of the signal data stream. Nevertheless, the frequency of which the data stream is monitored during operation would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a continuous data stream solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the oven control system of Niklasson ('633) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762